ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Motion was duly filed for a rehearing. This was accompanied by a supplemental transcript and statement of facts, indicating that it was the error of the clerk of the district court in not filing the same originally. The motion for rehearing is granted and the case will now be considered on its merits.
The supplemental transcript contains a number of bills of exception taken to the charge of the court,. in each of which it is set out that the court erred in overruling the objections and exceptions to the court’s charge, but in each case the bill fails to show what the exceptions were and just what portion of the charge he considered objectionable. We are unable to determine from the bills just what counsel has in mind and, therefore, could not be able to say that error was committed. Each of said bills must be overruled as improper bills.
The other bills of exception are not approved by the court, but specifically refused because he says that no exception was taken by counsel for the defendant at the time. These, therefore, are not for our consideration.
We find no error apparent in the record. The judgment of the trial court is affirmed.